Rothrock, J.
When the court determined, at the' first trial, that the plaintiff could not recover without a reformation of the written contract, the plaintiff made no objection to the ruling, but acquiesced therein by filing a petition in equity; and, when the equity cause was determined against him, he made no objection to that decision, but filed another petition at law. When the evidence was closed at the last trial, and counsel had argued the case to the jury, the court on its own motion instructed the jury to return a verdict for the defendant. This instruction was given, and the verdict returned, on the fourth day of the month. The plaintiff did not except to the instruction at the time it was given, nor at any other time. Judgment was entered on the verdict on the tenth day of the same month. The first and only exception made to any of the above rulings and orders of the court was a general exception entered to the final judgment rendered by the court.
*226It is very plain that the plaintiff, by acquiescing in the rulings of the court by which three trials were had for the same claim, precluded himself from appealing from such orders; and it is equally clear that his failure to except to the instruction given by the court to the jury precludes him from now complaining of that ruling of the court. Exceptions to instructions to the jury must be taken at the time the jury is charged, or within three days after the verdict. Code, § 2789; Harrison v. Charlton, 42 Iowa, 573. As the alleged error of the court in giving the instruction complained of lies at the threshold of an examination of the case in this court, the judgment of the circuit court must be
Affirmed.